Citation Nr: 1042872	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a left ankle sprain with traumatic calcification.

2.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), for the period prior to 
June 26, 2008.

3.  Entitlement to a rating in excess of 10 percent for PTSD with 
alcohol dependence, for the period from June 26, 2008 to January 
15, 2010.  

4.  Entitlement to a rating in excess of 70 percent for PTSD with 
alcohol dependence, for the period from January 15, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 
2005 and was awarded a Purple Heart and a Combat Action Ribbon.

These matters came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision, in which the RO, in 
pertinent part, granted service connection for a left ankle 
sprain with traumatic calcification (left ankle disability) and 
for PTSD and assigned separate initial 10 percent ratings, 
effective December 4, 2005.

Subsequently, in a September 2006 rating decision, the RO 
assigned an initial 20 percent rating for the Veteran's left 
ankle disability, effective December 4, 2005.  Later, in a May 
2010 rating decision, a 70 percent rating for PTSD with alcohol 
dependence was assigned, effective January 15, 2010.  Because the 
Veteran is presumed to be seeking the maximum available benefit 
for a disability, the claims for an initial rating in excess a 
10 percent prior to January 15, 2010, and a rating in excess 70 
percent from January 15, 2010, for PTSD with alcohol dependence 
remain viable issues on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the Board has characterized the issues as 
listed on the title page.

In June 2008, the Veteran and his father testified during a 
Travel Board hearing before the undersigned Veterans Law Judge at 
the RO; a copy of the hearing transcript is associated with the 
record.

In April 2009, the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's left 
ankle disability generally has been manifested by marked 
limitation of motion, intermittent swelling, pain, tenderness, 
and x-ray evidence of minimum degenerative changes of the medial 
talotibial joint without ankylosis of the joint.

2.  Prior to June 26, 2008, the medical evidence of record fails 
to show that Veteran's PTSD was manifested by occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress as he was 
receiving no treatment or medication for his PTSD symptoms during 
this period.

3.  From June 26, 2008 through January 14, 2010, the Veteran's 
PTSD was manifested by nightmares, intrusive thoughts, 
hypervigilance, startle reaction, irritability, some short-term 
memory loss, depressed mood, difficulty maintaining relationships 
with family members (mother and sisters), and loss of interest in 
familiar activities, approximating occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
There was no evidence of panic attacks more than once a week, 
difficulty understanding complex commands, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; there also 
was no evidence of impaired impulse control, obsessional rituals, 
neglect of personal appearance and hygiene, disorientation to 
time or place, hallucinations, delusions, suicidal or homicidal 
ideations, or communication or thought process deficits.  

4.  From January 15, 2010, the Veteran's PTSD with alcohol 
dependence has been productive of occupational and social 
impairment, with deficiencies in most areas such as work, family 
relations, judgment, and mood, due to such symptoms as nightmares 
and chronic sleep problems, intrusive memories, flashbacks, anger 
and irritability, avoidant behavior, disturbances of mood, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain work and social relationships


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for a left ankle sprain with traumatic calcification have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.71, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.130 Diagnostic Code 9411 (2005-
2007).

3.  Resolving all doubt in the Veteran's favor, the criteria for 
a 30 percent rating for PTSD have been met, for the period from 
June 26, 2008 to January 15, 2010.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130 Diagnostic Code 
9411 (2007-2009).

4.  The criteria for a rating in excess of 70 percent for PTSD 
with alcohol dependence have not been met, for the period from 
January 15, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.130 Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The claim arises from disagreement with the initial ratings 
assigned following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id. 

The record also reflects that VA has made reasonable effort to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent evidence associated with the 
claims file consists of service treatment records, post-service 
treatment records, a hearing transcript, lay statements, and the 
reports of December 2005, July 2008 and January 2010 VA and VA 
fee-basis examinations.  These examination reports, along with 
the other evidence of record are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additional VA 
treatment records and a June 2009 VCAA notice letter were 
associated with the record in compliance the Board's remand.  
Given the foregoing, the Board finds that VA has substantially 
complied with the Board's prior remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Under these 
circumstances, the Board concludes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the matters decided on appeal. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided on appeal.

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question 
for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

A.  Left Ankle 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as degenerative 
arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the disability is 
to be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Normal range of motion in an ankle is considered to be 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.  

Since the award of service connection, the Veteran's left ankle 
disability has been evaluated as 20 percent disabling under 
Diagnostic Code 5271 for limitation of motion.  Under that 
diagnostic code, a maximum 20 percent rating is assigned for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Alternatively, the Board has considered Diagnostic Code 5270, for 
ankylosis.  Under this diagnostic code, a 20 percent rating is 
warranted for ankylosis in plantar flexion less than 30 degrees.  
A 30 percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  A maximum 40 percent 
evaluation requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In the absence of ankylosis, 
a service-connected disability may not be rated based on 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Another potentially applicable diagnostic code in light of the 
record is Diagnostic Code 5262, for impairment of the tibia and 
fibula (pertaining to the ankle rather than the knee in this 
instance).  Under this diagnostic code, nonunion of the tibia and 
fibula with loose motion, requiring a brace, is rated a maximum 
40 percent disabling.  Malunion of these bones, with marked ankle 
disability, is rated 30 percent disabling.  With moderate ankle 
disability, a 20 percent rating is assigned, and, with slight 
ankle disability, a 10 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005-2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In light of the above legal criteria, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for his left ankle disability, since the 
award of service connection.

Service treatment records showed treatment following sprains of 
the left ankle on two separate occasions during active duty.  
April 2005 x-rays revealed spurring at the anterior talus bone, 
without evidence of fracture, after a repelling injury.  He was 
never returned to full active duty because of his ankle.  

During a December 2005 VA examination, the Veteran complained 
that his ankle hurt primarily over the medial malleolus, and 
sometimes over the lateral malleolus, more with activity.  He 
denied flare-ups, but indicated that there was increased pain 
with increased activity, humidity and coldness.  Rest was the 
only treatment.  Dorsiflexion was to "0" degrees and plantar 
flexion ranged between 50 and 60 degrees.  When he stood, the 
Veteran had normal alignment of the os calcis with respect to the 
tibia and fibula.  X-rays reveals calcification adjacent to the 
medial malleolus, most likely posttraumatic according to the VA 
examiner.  The impression was left ankle sprain, calcification 
secondary to service-incurred injury.  

Based on the above, in a January 2006 rating decision, the RO 
granted service connection for a left ankle disability and 
assigned an initial 10 percent rating for moderate limitation of 
motion.  

During a January 2006 VA primary care visit, the Veteran reported 
that his left ankle had been bothering him with significant pain.  
On examination, his left ankle was not swollen, bruised, red or 
warm compared to the right ankle.  The impression was left ankle 
sprain.  A February 2006 VA consultation note shows that the 
Veteran complained that his ankle hurt, more medial than lateral, 
and that pain was activity related.  He was aware of some 
swelling and was limited in what he could do because of his 
ankle.  On examination, the left ankle was somewhat larger than 
the right ankle.  It was tender over and behind and below the 
medial malleolus, more than elsewhere.  Dorsiflexion and plantar 
flexion were slightly limited by 5 or 10 degrees.  Inversion 
caused some pain, eversion did not.  A February 2006 magnetic 
resonance imaging (MRI) revealed six abnormalities, of which one, 
flexor hallucis longus tenosynovitis was in the areas where the 
Veteran had discomfort.  A long-acting anti-inflammatory 
medication, Feldene, was prescribed, along with ice, and a home 
exercise program (HEP).  When seen for a follow-up in April 2006, 
the Veteran reported that the Feldene did help when he took it.  
He requested an ankle support for when he is on his feet for 
longer periods of time and his ankle still bothered him.  On 
examination, there was good range of motion, along with 
tenderness behind the medial malleolus.  Additional physical 
therapy and an elastic ankle support were recommended.  Later the 
same month, a physical therapy consultation report revealed that 
the MRI had showed a travecular injury versus early 
osteochondritis of the posterior talar dome; small erosion of the 
tibial plafond anteriolaterally; an approximately 2.1 cm. low 
grade intrasubstance tear of the Achilles tendon with erosion of 
the lateral margin calcaneal insertion; flexor hallucis longus 
tenosynovitis; questionable os trigonum syndrome; and small 
erosion of the talar aspect of the middle subtalar joint.  The 
Veteran was wearing a soft ankle support.  Active range of motion 
was: dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
and inversion and eversion to 10 degrees, each.  Pain was noted 
on palpation at the posterior Achilles and medial malleolus of 
the left ankle and at the flexor hallucis longus and at the 
deltoid ligament.  No significant edema, discoloration or 
hyperthermia was present.  The left ankle was positive for laxity 
of the anterior talofibular ligament.  Following a month of 
physical therapy, the Veteran reported no change in his left 
ankle, which continued to reach pain levels of 8/10 on a scale of 
1 to 10 and that use of a brace on the left ankle also did not 
seem to help.

Based partially on the above VA outpatient treatment records, in 
a September 2006 rating decision, the RO assigned an initial 20 
percent rating for the Veteran's left ankle disability, 
retroactively effective as of December 4, 2005, noting that his 
disability approximated marked limitation of motion without any 
evidence of ankylosis.

At his Travel Board hearing, the Veteran testified that his left 
ankle swells and that his pain is worse with certain weather 
conditions, such a humidity.  He indicated that he could walk for 
two miles, on concrete or asphalt, but maybe 1/4 mile on uneven 
terrain.  The Veteran reported that he had problems going up and 
down hills or stairs and whenever he was going from side to side.  
He took an anti-inflammatory (Naproxen) for pain and 
inflammation.  He stated that he was issued a brace by VA.  
Because of his left ankle disability, he cannot jog or run, does 
not hike or mountain bike, or do anything with the ankle rather 
than use it for work.  The Veteran estimated that he lost 
anywhere from 48 to 72 hours of work time during the last years 
as a landscaper.

During a July 2008 VA physical therapy evaluation done primarily 
for low back pain, the Veteran reported that it was his left 
ankle that limited his activity.  He complained of chronic left 
ankle pain.  He indicated that the ankle was "tricky," because 
"you never know what is going to happen."  Left ankle range of 
motion was within full limits (WFL) for dorsiflexion, plantar 
flexion, pronation and supination.  The Veteran complained of 
left ankle pain upon attaining extreme range of motion of all 
ankle motions.  He demonstrated a symmetrical and reciprocal gait 
pattern and did not use any assistive device to ambulate.  The 
examiner noted that the Veteran already had had an extensive 
amount of physical therapy for his left ankle, but recommended 
referral to podiatry for an evaluation for possible bracing or 
orthotic suggestions that might remedy some of his left 
ankle/foot pain.  No further physical therapy services were 
recommended for the left ankle, as the Veteran had a home 
exercise program he could do on his own.

During a January 2010 VA joints examination, the Veteran reported 
that his left ankle had gotten progressively worse since onset.  
The Veteran denied giving way, incoordination, effusion, and 
episodes of dislocation, locking or subluxation.  He complained 
of instability, pain, weakness, swelling and moderate flare-ups 
every two to three weeks, lasting hours.  Flare-ups were 
precipitated by crossing legs, or abnormal motions.  Icing, 
Proxiam, rest, and elevation alleviated symptoms.  During flare-
ups at work, the Veteran avoided climbing ladders and carrying 
heavy objects due to pain.  There were no constitutional symptoms 
of arthritis.  The Veteran stated that he was able to walk more 
than 1/4 mile but less than 1 mile.  He used no assistive devices, 
but wore a wrap intermittently.  

On examination, there was no joint deformity, instability or 
tendon abnormality; however, crepitus was present.  There also 
was evidence of abnormal weight bearing and shoe wear pattern 
with increased wear on the outside edge of the heel.  Squeeze, 
external rotation, and anterior drawer tests were negative.  
Talar tilt revealed 5 degrees on the left compared to a negative 
test on the right.  There was objective evidence of pain with 
active motion and following repetitive motion on the left, 
without additional limitation after three repetitions of range of 
motion.  Left ankle dorsiflexion was from 0 to 15 degrees and 
plantar flexion was from 0 to 30 degrees.  There was no ankylosis 
of the left ankle joint.  X-rays revealed minimum degenerative 
changes of the medial talotibial joint.  The Veteran indicated 
that he had lost 16 weeks of work during the last 12-month period 
due to ankle pain.  The diagnosis was degenerative joint disease 
of the left ankle.  The examiner added that the Veteran's left 
ankle disability had significant effects on his occupational 
activities resulting in assignment of different duties and 
increased absenteeism.  Effects on the Veteran's daily activities 
were noted as: none for sports, traveling, feeding, bathing, 
dressing, toileting, or grooming; mild for driving; and moderate 
for chores, shopping and recreation.   

In light of the above, the Board finds that the preponderance of 
the evidence approximates marked limitation of motion of the 
ankle.  Hence, the Veteran meets the criteria for the maximum 20 
percent rating for his left ankle knee under Diagnostic Code 
5271, during the entire appeal period.  However, without evidence 
of impairment of the tibia and fibula or of ankylosis of the left 
ankle, a higher rating is not warranted under Diagnostic Codes 
5262 or 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5262 and 5270.

An increased rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 also 
is not warranted.  The Veteran denied giving way, incoordination, 
effusion, and episodes of dislocation, locking or subluxation.  
And, although he complained of instability, pain weakness, 
swelling and moderate flare-ups every two to three weeks, lasting 
hours, no additional limitation of motion was noted after three 
repetitions of range of motion on examination.  Moreover, 
squeeze, external rotation, and anterior drawer tests were 
negative.  Thus, the Board finds that any pain or functional loss 
associated with the left ankle disability is accounted for under 
the current 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271; DeLuca, 8 Vet. App. at 
204-07.

B.  PTSD

During his June 2008 Travel Board hearing, the Veteran testified 
that he had not been seen by VA for his PTSD since his December 
2005 examination.  He felt that his PTSD was getting worse.  The 
Veteran reported that he really did not like seeing other people, 
especially in the morning when he wakes up, and that he tended to 
isolate himself.  He no longer hikes or did mountain biking.  
After work, he went home, turned on the air conditioner and sat 
in front of the television.  He did not go out, go for walks or 
go to a lot of social events.  The Veteran admitted that he lost 
his driver's license because of a DUI and that he had been 
drinking a lot more since he came home from service.  He felt 
that there was a relationship between his PTSD and his drinking.  
The Veteran denied taking medication for his PTSD and any mental 
health treatment by the VA or at the Vet Center, because he had 
no way to get there now that he did not have a license.  He 
indicated that his PTSD affected the jobs that he would take, 
because he really did not like working around a lot of people.  
The Veteran testified that he had had about five jobs since 
service, the longest one lasting about seven months.  He denied 
losing his temper with his employers but he did have problems 
with his co-workers and motivation.  The Veteran stated that he 
checks that all the doors are locked at night, that he becomes 
disoriented at times, and forgets where he put his wallet down, 
etc.  

The Veteran's PTSD has been evaluated as 10 percent disabling, 
prior to January 15, 2010, and as 70 percent disabling, from 
January 15, 2010, under Diagnostic Code 9411, in accordance with 
the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130.  

Under the general rating formula, a 10 percent is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms are controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A maximum 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting self 
or others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  The Board also notes that, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 
1110 does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or use of 
an alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability, such as PTSD.

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described below reveals GAF scores of 50 and 65.  
A GAF score ranging from 61-70 indicates some mild symptoms or 
some difficulty in social, occupational, or school functioning, 
but generally functioning well, with some meaningful 
interpersonal relationships.  The Board notes that a GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV at 47.  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

For the period prior to June 26, 2008

On October 2001 medical prescreen of medical history and report 
of medical history, the Veteran denied drug or alcohol rehab and 
any nervous trouble.  Service treatment records show no evidence 
of diagnosis of, or treatment for, PTSD, during service.  
However, following a charge of drunk and disorderly conduct in 
July 2003, the Veteran was evaluated and treated for alcohol 
dependence, with physiological dependence, between August 19, 
2003 and September 22, 2003, when he was released to routine 
military duties.  During May 2004, he participated in the 
Substance Rehabilitation Program at Camp LeJeune.  The discharge 
diagnosis was alcohol dependence.  On an August 2004 pre-
deployment health assessment, the Veteran denied seeking 
counseling or care for his mental health during the past year.  
On an April 2005 post-deployment health assessment, the Veteran 
denied any PTSD symptomatology.  On an October 2005 dental health 
questionnaire, the Veteran denied alcoholism and drug addiction.

A December 2005 VA psychiatric examination reflects that the 
Veteran recently was discharged from the Marine Corps on December 
3, 2005 and was currently trying to readjust to civilian life, 
attempting to look for a job, and to get back into "normal" 
life.  However, he had been experiencing frequent nightmares and 
cold sweats, which involved various firefights, fear of being 
captured by the enemy, grenades being thrown at him, and other 
combat-related experiences, including incidents where his buddies 
are being blown up in battle and car bombs.  The Veteran also had 
nightmares about car bombs and mortars, which occurred during his 
day-to-day life in Iraq.  He had exaggerated startle reflex at 
sudden and loud noises and notices that he was initially "more 
temperamental" and was attempting to be more even-tempered and 
trying to readjust to his current life.  The Veteran was posted 
in Iraq from September 17, 2004 to April 15, 2005 and was 
involved in various guerilla combat zones as well as being posted 
at the Abu Ghraib Prison.  The Veteran described an incident in 
April 2005, when he was posted at the prison, which was later 
bombed by mortars by insurgent snipers and he himself was wounded 
by shrapnel from an RPG warhead in his back and also sustained a 
severe ankle injury.  He reported that he frequently stayed up 
all night and only slept a few hours during the day.  He has also 
noticed a decrease in his energy level because of his physical 
injuries that led to some degree of physical limitation.  The 
Veteran drank alcohol on weekends consuming about a 24-pack of 
beer as well as a few shots of hard liquor.  He admitted to 
receiving a DUI when he was 28 years old.  

On mental status examination, the Veteran was casually and 
appropriately dressed, well groomed, calm, cooperative and verbal 
with good eye contact during the interview.  He was oriented to 
person, place and time.  Speech was of moderate rate, pitch and 
volume with good clarity.  Affect was constricted but appropriate 
to the ideation and the situation; mood was neutral.  The Veteran 
was coherent, relevant, and goal-directed.  He denied suicidal or 
homicidal ideation but did express some degree of frustration 
with his ongoing problems.  The Veteran denied auditory or visual 
hallucinations but admitted to experiencing frequent nightmares.  
Sensorium was clear.  He had good concentration and attention 
span.  Memory was good; judgment and insight were fair.  He had a 
fair fund of knowledge and could solve simple mathematical 
problems and was fairly abstract in his thinking.  PTSD was 
diagnosed.  He was assigned a GAF score of 65.  

In light of the above, the Board finds that the preponderance of 
the evidence is against an initial rating in excess of 10 
percent, prior to June 26, 2008, as it fails to show that 
Veteran's PTSD was manifested by occupational and social 
impairment due to mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  

During this period, the Veteran was receiving no treatment or 
medication for his PTSD symptoms.  The only medical evidence of 
record is that from the December 2005 VA examination report.  On 
examination, the Veteran was casually and appropriately dressed, 
well groomed, calm, cooperative and verbal with good eye contact 
during the interview.  He was oriented to person, place and time.  
Speech was of moderate rate, pitch and volume with good clarity.  
Affect was constricted but appropriate to the ideation and the 
situation; mood was neutral.  The Veteran was coherent, relevant, 
and goal-directed.  He denied suicidal or homicidal ideation but 
did express some degree of frustration with his ongoing problems.  
The Veteran denied auditory or visual hallucinations but admitted 
to experiencing frequent nightmares.  Sensorium was clear.  He 
had good concentration and attention span.  Memory was good; 
judgment and insight were fair.  He had a fair fund of knowledge 
and could solve simple mathematical problems and was fairly 
abstract in his thinking.  As a result, the examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 65.  A GAF 
score of 65 indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well, with some meaningful interpersonal 
relationships.  The Board acknowledges that, during his hearing 
testimony, the Veteran alleged that his symptoms had worsened 
over the previous two-year period; however, without medical 
evidence of such increased symptomatology, the Board finds a 
higher initial rating for PTSD is not warranted.

For the period from June 26, 2008 to January 14, 2010

A June 26, 2008 VA psychology general note reflects the Veteran's 
report of intrusive recollection of reported traumatic memory on 
a daily basis without dissociative features.  He identified 
triggers of memorabilia from service, as well as loud noises, and 
endorsed symptoms consistent with physiological and psychological 
reactivity upon exposure to external cues that resemble memories 
of trauma.  The Veteran reported nightmares of traumatic memories 
or trauma-related themes two to four times per week, active 
avoidance of thoughts, feelings and conversations about memories 
of trauma via distraction and excessive use of alcohol for self 
medication, and a loss of interest and participation in 
activities such as billiards and socializing with increasing 
detachment and estrangement in his relationships, as well as 
restriction in affect.  He avoided activities and people that 
might arouse recollections of trauma particularly friends and 
increasing social isolation.  The Veteran denied symptoms 
consistent with a sense of foreshortened future.  He sleeps about 
5 hours per day, having difficulty falling and staying asleep and 
broken up by nightmares.  He complained of persistent 
irritability with anger outbursts occurring about two times per 
month.  He described these outbursts as primarily verbal without 
physical acting out towards others.  The Veteran indicated that 
he had impaired concentration described as racing thoughts on 
memories of trauma, as well as situational stressors, and that he 
was hypervigilant and had exaggerated startle response.  He had 
depressive symptoms without associated suicidal ideation and mild 
anhedonia and malaise.  The Veteran denied past suicide or 
homicide attempts.  He had had a recent DUI with license 
suspension, stating that he drank about two cases of beer per 
weekend and that his alcohol use recently had increased 
significantly.  He admitted to use of marijuana about three times 
per week, since his return from deployment.  On examination, the 
Veteran displayed a mildly anxious mood with restricted affect.  
He denied, and did not demonstrate, symptoms consistent with 
current suicidal or homicidal ideation or auditory or visual 
hallucinations.  His insight seemed fair with good judgment.  His 
speech was logical, coherent and sequential.  The diagnosis was 
PTSD.

On July 3, 2008, the Veteran was admitted to the VA addiction 
consultation/liaison program.  Upon admission, he indicated that 
his usual employment pattern had been full time in the past three 
years, but he had worked less than two weeks during the past 30 
days.  The Veteran reported a 21-year history of alcohol and 
marijuana use, 11 years using alcohol to intoxication, indicating 
two treatments for alcohol and drug abuse while in the Marine 
Corps, with no substantial clean time.  He reported serious 
depression, anxiety or tension and trouble understanding, 
concentrating or remembering.  He denied having been prescribed 
medication for psychological or emotional problems, but indicated 
that he used alcohol to mask PTSD symptoms.  

A July 2008 VA fee-basis neuropsychological examination report 
dated in September 2008 reflects that the Veteran sustained a 
blast injury in April 2005, but he was never diagnosed, nor 
treated for a traumatic brain injury (TBI) as there was no loss 
of consciousness, headache, nausea, or vomiting.  He had been 
employed in landscaping for the past few months, prior to that, 
he did "odd Jobs" including painting and roofing.  His goal was 
to possibly return to school and major in forestry.  Although his 
parents are divorced and live nearby, he rarely talked with his 
mother or his three sisters.  On examination, the Veteran 
presented in a generally pleasant and cooperative fashion and in 
no acute distress.  His dress was casual while grooming and 
hygiene were unremarkable.  Eye contact varied.  Speech was 
intelligible and there was no evidence of aphasia or dysarthria.  
A mild degree of hesitancy was noted.  Behaviorally, he reported 
anxiety, depression and paranoia.  He indicated that the above 
noted symptoms had gradually worsened over the past year.  He 
denied neurocognitive alternations.  His mood was depressed and 
anxious with elements of PTSD.  Thought processes were coherent 
but somewhat tangential.  There was no evidence of a formal 
thought disorder or psychosis, although he did report 
hypervigilance and mild paranoia.  No unusual perceptions were 
noted.  The examiner indicated that the test results might in 
fact represent some degree of symptom exaggeration.  

Neuropsychological testing showed that the Veteran functioned 
within the average range of general intelligence; however, 
attention/concentration, recent/delayed verbal and visual memory, 
verbal fluency, sensory perception, and executive functions were 
below anticipated levels.  He demonstrated significant and 
diffuse memory problems and was unable to process, consolidate, 
and retrieve information presented through verbal/auditory or 
visual channels, in contrast with the Veteran's denial of 
neurocognitive deficits.  In all likelihood, the examiner 
indicated the Veteran's scores, in conjunction with other 
"unusual" scores reflect performance inconsistencies mediated 
by behaviors (that is, inattention and marginal effort).  
Behaviorally, the Veteran presented with ongoing adjustment 
difficulties, including depression, anxiety and mild over-
suspiciousness.  He reported numerous symptoms consistent with 
PTSD, including hypervigilance, intrusive thoughts, nightmares, 
and flashbacks, indicating that these problems had gradually 
worsened over the past one to two years.  The examiner added that 
these behaviors and associated adjustment difficulties might also 
reflect, to a large degree, chronic and persistent alcohol 
abuse/dependence.  Reportedly, the Veteran received a second DUI 
in September 2007, at which time his driver's license was 
suspended.  Undoubtedly, this had been frustrating for him with 
regard to maintaining gainful employment, attending school, and 
basically living a "normal" lifestyle.  The Veteran reported 
neurovegetative depressive symptoms including insomnia with 
associated fatigue, dysphoria, occasional crying, and reduced 
interest.  He denied suicidal ideation/intent.  In part, this 
coincides with formal personality assessment showing a severe 
range of depressive symptomatology on the Beck Depression 
Inventory but his MMPI-2 profile was invalid based on an elevated 
F scale.  Thus, the Veteran's significantly elevated profile 
appeared clinically uninterpretable.  

In summary, the examiner noted that the findings represented a 
blend of etiologies including ongoing adjustment difficulties, 
such as depression and PTSD, possible adverse effects from 
chronic alcohol abuse/dependence, varying degrees of 
effort/motivation, and premorbid personality/intellectual 
variables.  At a functional level, the Veteran remained 
independent in all activities of daily living.  Specifically, he 
was able to reside independently, maintain full-time gainful 
employment as a landscaper, manage daily and monthly finances, 
and socialize with family and friends.  The diagnostic impression 
included PTSD, by history; a possible mild post-concussion 
following an April 2005 blast injury, by history; and alcohol 
abuse/dependence.

A July 29, 2008 VA psychiatry general note reflects the Veteran's 
complaints of depression, anxiety and mood swings.  He reported 
flashbacks and nightmares 4 to 5 times per week.  The Veteran 
denied suicidal/homicidal thoughts, plan, or intent.  He reported 
sleeping poorly secondary to mind racing, about 6 hours or less, 
poor appetite, eating about once a day, and feeling anxious or 
paranoid in unfamiliar settings or around large groups of people.  
The Veteran denied alcohol or drug abuse, but admitted to 
drinking over a case of beer each night from Thursday to Sunday 
and smoking marijuana two to three times a week.  He self 
isolated and avoided past pleasurable activities that included 
large groups of people.  The Veteran had worked as a landscaper 
for at least one year and reported living with two of his 
friends.  His parents and a sister lived in the area.  He 
reported a good relationship with his father and sister, but did 
not speak to his mother.  On examination, he was fairly well 
groomed, appropriately dressed, and alert and oriented to time, 
person and place.  The Veteran was cooperative, calm and 
pleasant.  Mood was described as "swinging back and forth."  
Affect was guarded.  There was no psychomotor agitation or 
retardation.  Speech was spontaneous, relevant, and coherent.  
Thought processes were organized and logical.  The Veteran 
verbalized no auditory or visual hallucinations or delusional 
thoughts.  He denied suicidal and homicidal ideation.  Memory, 
both recent and remote, was intact.  Insight was poor; judgment 
was fair.  The assessment included PTSD, mood disorder, not 
otherwise specified (NOS), and polysubstance abuse.  He was 
prescribed Geodon.

At a September 29, 2008 VA psychiatric follow-up, the Veteran 
reported feeling considerably slowed down with Geodon and having 
a hard time functioning.  He still was not sleeping well.  He 
complained of depressed mood most of the day for more than two 
weeks, constant fatigue or loss of energy, out of the blue 
anxiety, recurrent, persistent unwanted thoughts, impulses and 
flashbacks, easy to startle, feelings of detachment from others, 
avoidance of social activities, angry feelings or dreams, 
feelings of guilt or shame, perception of the world as being 
dangerous or people untrustworthy, difficulties getting started 
in the morning, interpersonal difficulties with immediate family, 
and markedly diminished interest or pleasure.  On examination, he 
was fairly well groomed, appropriately dressed, and alert and 
oriented to time, person and place.  The Veteran was cooperative, 
calm and pleasant.  Mood was described as "okay."  Affect was 
calm.  There was no psychomotor agitation or retardation.  Speech 
was spontaneous, relevant, and coherent.  Thought processes were 
organized and logical.  The Veteran verbalized no auditory or 
visual hallucinations or delusional thoughts.  He denied suicidal 
and homicidal ideation.  Memory, both recent and remote, was 
intact.  Insight was fair; judgment was intact.  The assessment 
included PTSD, mood disorder, NOS, and polysubstance abuse.  The 
Geodon was to be decreased and Wellbutrin begun.

At a March 5, 2009 VA psychiatric follow-up, the Veteran reported 
that he felt "about the same."  He still felt that he did not 
have a lot of energy even with the decrease in Geodon and the 
addition of Wellbutrin.  Sleeping was still an issue, having 
problems falling and staying asleep.  He stated that racing 
thoughts caused trouble with falling asleep and that he averaged 
two to three hours of good sleep.  The Veteran complained of 
constant fatigue and loss of energy, inattention, out of the blue 
anxiety, recurrent, persistent unwanted thoughts, impulses and 
flashbacks, easy to startle, non-restorative sleep, avoidance of 
social activities, angry feelings or dreams, feelings of guilt or 
shame, and alcohol or other substance use resulting in work, 
social, financial, legal or physical consequences (reducing his 
drinking to a case of beer twice a week).  On examination, he was 
fairly well groomed, appropriately dressed, and alert and 
oriented to time, person and place.  The Veteran was cooperative, 
calm and pleasant.  Mood was described as "relaxed."  Affect 
was consistent with mood.  There was no psychomotor agitation or 
retardation.  Speech was spontaneous, relevant, and coherent.  
Thought processes were organized and logical.  The Veteran 
verbalized no auditory or visual hallucinations or delusional 
thoughts.  He denied suicidal and homicidal ideation.  Memory, 
both recent and remote, was intact.  Insight was fair; judgment 
was intact.  The assessment included PTSD, mood disorder, NOS, 
and polysubstance abuse.  Geodon was discontinued and Trazodone 
and Wellbutrin were increased.

In light of the above, and resolving all doubt in the Veteran's 
favor, the Board finds that from June 26, 2008 through January 
14, 2010, the Veteran's PTSD approximated a 30 percent rating, 
and no more.

During this time period, the Veteran's PTSD generally was 
manifested by nightmares, intrusive thoughts, hypervigilance, 
startle reaction, irritability, some short-term memory loss, 
depressed mood, some difficulty maintaining relationships with 
family members (mother and sisters) and co-workers, and loss of 
interest in familiar activities.  There was no evidence of panic 
attacks more than once a week; difficulty understanding complex 
commands; flattened affect; circumstantial, circumlocutory; or 
stereotyped speech so as to warrant a 50 percent rating.  There 
also was no evidence of impaired impulse control; obsessional 
rituals; neglect of personal appearance and hygiene; 
disorientation to time or place; total occupational and social 
impairment; hallucinations, delusions, suicidal or homicidal 
ideations; or communication or thought process deficits to 
warrant a higher rating.  

From January 15, 2010

A January 15, 2010 VA PTSD examination report reveals that the 
Veteran has had no psychiatric hospitalization, has had two DUIs, 
and admits to using marijuana.  Since May 2009, the Veteran has 
had a part-time job encompassing home decorations, residential 
indoor painting, and installation of appliances.  He has had 
repeated difficulties maintaining a job, having at least 9 jobs 
in different places after his discharge from the Marine Corps.  
At the Tobyhanna Army Depot, the Veteran had difficulties 
relating to coworkers, one of which did not like the military at 
all who he avoided.  He was exhausted due to lack of sleep, 
calling off from work numerous times or not showing up for work.  
A lot of the civilian employees asked him questions about Iraq, 
which put him in a corner, upsetting him.  He either quit or was 
terminated from that job after 2 1/2 months.  The Veteran tried to 
go to work in a residential house painting outfit, but he could 
not get along with the employer, claiming that he was constantly 
being watched with someone behind his shoulder telling him what 
to do, which he disliked very much.  He tried factory work with 
CCL Tube, but the Veteran could not tolerate the in-house work, 
for there was "no atmosphere" and the work was rather 
monotonous.  He then did landscaping and could not get along with 
one of his coworkers, with whom the Veteran had some conflict in 
personality that he actually had violent aggressive fantasies 
against that worker.  So the Veteran quit that job.  He worked in 
an irrigation system company doing lawns and gardens for one 
season, but the company downsized, and he lost his job.  Then he 
returned to landscaping, on and off, around 2008.  However, he 
gave up that job, for money was not coming in well as the working 
hours were unreliable.  He also tried working in construction, 
like installing house decks and putting in floors, but had to 
quit that job as well.  Dating proved problematic because the 
Veteran chose women who were actually married or who were not 
affectionate.  The Veteran indicated that he has some element of 
suspiciousness, perceiving that his friends are out to get him or 
do away with him.  He feels that he is being watched all the time 
and being asked about Iraq as well.  The Veteran planned to move 
to New York City to be with his brother, who would be a good 
influence on him as he does not drink alcohol, and there is 
public transportation available.

The Veteran stated that he avoided his mother at all costs, does 
not get along with two of his three sisters, and, although he has 
some relationship with his father, he does not want to be tied 
down to taking care of his father who has a back problem.  He 
dropped a number of interests/activities that he use to like due 
not only because of his emotional state but also due to combat 
injuries to his lower back and left ankle, selling his mountain 
bike and drum set.  Because he is afraid of heights, associated 
with the in-service RPG attack and explosion at Abu Gharib, he 
gave up hiking.  The Veteran has a bleak outlook of the future, 
indicating that he cannot do things right or efficiently or as 
fast as he used to in the past.  He has some element of 
hopelessness.  He felt like he needed to go back into psychiatric 
or psychological counseling in a different location, not 
Pennsylvania.  Although a high school graduate, he has no 
ambitions of going to college for fear of failure.  The Veteran 
complained of erratic sleep, never sleeping through the night, 
sleeping half an hour to an hour and a half at a time, waking up 
intermittently.  He has intermittent nightmares, waking up in 
cold sweats.  While asleep, he wakes up startled periodically, 
feeling butterflies in his stomach, puffing out of breath, having 
limited symptoms, panic-like attacks.  Current events of the war 
in Iraq intensify the severity and frequency of disturbing 
recollections.  When he hears fireworks, he flinches and, in an 
instance, it immediately and spontaneously reminds him of bombs 
going off.  The Veteran reported hyperarousal symptoms, short 
attention span, problems concentrating, memory problems (losing 
his keys, wallet or cell phone or overdrafting his checkbook).  
He denied seeing visions.  

On examination, the Veteran was casually dressed, alert and 
oriented in person, place and time.  Personal hygiene was good.  
He was moderately to severely tense, uptight, and fidgety.  His 
mood was moderately to severely nervous and mildly depressed; 
affect was mood congruent.  He was quite talkative with pressured 
speech and some element of irritability.  He had nightmares as 
well as intrusive thoughts about Iraq events, panic attacks, a 
hyperstartle response, hearing occasional voices telling him to 
"kill."  He feels suspicious and paranoid, most especially 
around civilians, including his friends.  The Veteran tended to 
avoid or isolate himself from others and had problems showing 
affection.  He has feelings of hopelessness.  He has never been 
suicidal.  Short-term memory was intact; long-term memory was 
adequate.  Concentration was impaired, making at least 3 errors 
in serial 7s.  His judgment and insight were both fair-to-poor.  
In spite of exacerbating symptomatology related to PTSD, the 
Veteran had dropped out of formal psychiatric treatment in March 
2009, which might have some bearing on his insight and judgment.  
The diagnosis was chronic PTSD that, with its accompanying 
symptomatologies and difficulties has rendered and caused 
substantial, severe difficulty in functioning and maintaining 
employment, established and maintaining relationships with 
others, and pursuing activities of interest.  The examiner added 
that the Veteran's alcohol dependence is a self-medication due to 
the emotional distress related to PTSD.  A GAF score of 50 was 
assigned.

Five days later, at a January 2010 VA psychiatric follow-up, the 
Veteran was alert and oriented to person, place and time.  He 
complained of not sleeping and eating well.  He reported some 
disorganized thinking and using alcohol a lot.  The Veteran 
denied suicidal and homicidal ideation.  His mood was good; 
affect was bright.  Intelligence and memory were intact.  Insight 
and judgment were fair.  There was no evidence of psychotic 
features.  His speech was coherent.  The Veteran was spending 
time between Pennsylvania and New York City, where his brother 
was a job foreman, missing some medications due to traveling back 
and forth.

In light of the above, the Board finds that the preponderance of 
the evidence is against a rating in excess of 70 percent, from 
January 15, 2010.  The evidence fails to show that Veteran's PTSD 
was manifested by total occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal or 
homicidal ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous pain or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene to 
warrant a higher rating.  

As the preponderance of the evidence is against the Veteran's 
claims for a higher initial rating for his left ankle disability 
and for rating in excess of 10 percent, prior to June 26, 2008, 
for PTSD and in excess of 70 percent for PTSD with alcohol 
dependence, from January 15, 2010, the "benefit of the doubt" 
rule is not for application, and the Board must deny these 
claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Other Considerations

The Board finds that there is no basis for referral for 
consideration of an extraschedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The effects of his left ankle disability 
and his PTSD with alcohol dependence on employment are already 
considered in the assignment of the current ratings.  Moreover, 
the Veteran has never been hospitalized because of either his 
left ankle or his PTSD, so as to otherwise render impractical the 
application of the regular schedular standards.  The Veteran does 
not allege that either disability renders him unemployable, which 
would suggest that the Veteran is not adequately compensated by 
the regular schedular standards.  The Veteran currently works in 
New York doing painting and construction.  In the absence of 
evidence of such factors, the Board is not required to remand the 
claims to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, referral for extraschedular consideration 
or for consideration of a total rating based on individual 
unemployability (TDIU) is not warranted at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  


ORDER

An initial rating in excess of 20 percent for a left ankle sprain 
with traumatic calcification is denied.  

Prior to June 26, 2008, an initial rating in excess of 10 percent 
for PTSD is denied.  

From June 26, 2008 through January 14, 2010, a rating in excess 
of 30 percent for PTSD with alcohol dependence is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

From January 15, 2010, a rating in excess of 70 percent for PTSD 
with alcohol dependence is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


